Appeal by defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered September 12, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment modified by vacating the sentence imposed. As so modified, judgment affirmed and case remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
Since defendant, at the time of sentencing in the instant case, indicated to the court that he may not have understood the importance of his plea on the predicate felony because of his age, the court should have permitted counsel to examine the record with respect to the prior conviction and then granted a hearing as to the constitutionality of the plea (see, People v Valvano, 73 AD2d 653; People v Owens, 58 AD2d 587).
We have considered defendant’s other contentions and find them to be without merit. Gibbons, J. P., Bracken, Rubin and Kunzeman, JJ., concur.